Citation Nr: 9900459	
Decision Date: 01/11/99    Archive Date: 01/19/99

DOCKET NO.  95-20 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant, C.P.C. and Dr. R.M.


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a March 1995 determination by the VA 
Regional Office (RO) in Manila, Philippines.


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends that he is entitled to VA benefits as 
a result of his military service during World War II.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the appellants 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the appellant is not eligible 
for VA benefits as a matter of law.


FINDING OF FACT

The United States Army Reserve Personnel Center has certified 
that the appellant had no qualifying active military service.


CONCLUSION OF LAW

The criterion of veteran for purposes of entitlement to 
VA benefits has not been met.  38 U.S.C.A. §§ 101(2), 107 
(West 1991); 38 C.F.R. §§ 3.1(d), 3.8, 3.203 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The United States will pay compensation to any veteran 
disabled by disease or injury incurred in or aggravated by 
active military service, who was discharged or released under 
conditions other than dishonorable from the period of service 
in which the disease or injury was incurred, provided the 
disability is not the result of the persons own willful 
misconduct.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  The law 
also authorizes payment of a disability pension to a 
qualified veteran who has the requisite time in service.  
38 U.S.C.A. § 1521 (West 1991).  

The term veteran means a person who served in the active 
military, naval or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d) (1998).  Service in the Regular Philippine Scouts is 
included for pension, compensation, dependency and indemnity 
compensation, and burial benefits.  38 C.F.R. § 3.8(a) 
(1998).  Service as a Philippine Scout in the Regular Army 
inducted between October 6, 1945 and June 30, 1947, 
inclusive, and in the Commonwealth Army of the Philippines 
from and after the dates and hours when called into service 
of the Armed Forces of the United States by orders issued 
from time to time by the General Officer, U.S. Army, pursuant 
to the Military Order of the President of the United States 
dated July 26, 1941, is included for compensation, but not 
for pension benefits.  Service department certified 
recognized guerrilla service and unrecognized guerrilla 
service under a recognized commissioned officer, only if the 
person was a former member of the United States Armed Forces 
(including the Philippine Scouts), or the Commonwealth Army, 
prior to July 1, 1946, is included for compensation benefits, 
but not for pension benefits.  38 C.F.R. § 3.8(c) and (d).

As a threshold matter, one claiming entitlement to VA 
benefits must qualify as a claimant by submitting evidence of 
service and character of discharge.  Aguilar v. Derwinski, 2 
Vet. App. 21, 23 (1991); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  For the purpose of establishing entitlement to VA 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department under the following conditions:  (1) The evidence 
is a document issued by the service department; (2) The 
document contains needed information as to length, time and 
character of service; and, (3) in the opinion of the VA the 
document is genuine and the information contained in it is 
accurate.  38 C.F.R. § 3.203(a) (1998).

The United States Court of Veterans Appeals (Court) has held 
that, VA is prohibited from finding, on any basis other 
than a service department document, which VA believes to be 
authentic and accurate, or service department verification, 
that a particular individual served in the U.S. Armed 
Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  
In addition, the Board notes that service department findings 
are binding on VA for purposes of establishing service in the 
U.S. Armed Forces.  Dacoron v. Brown, 4 Vet. App. 115, 120 
(1993). 

In this case, the record reflects that in June 1994 and 
February 1995 the United States Army Reserve Personnel Center 
certified that the appellant had no qualifying active 
military service or that evidence submitted was insufficient 
to warrant a change in a previous negative report.  The 
record shows that the RO requests for verification contained 
search information as provided by the appellant.  Therefore, 
the Board finds the RO adequately assisted the appellant, and 
that an additional request for verification of service is not 
warranted.  See Sarmiento v. Brown, 7 Vet. App. 80 (1994).  

In support of his claim, the appellant submitted several 
documents including a Republic of the Philippines, Department 
of Veterans Affairs Office, report which certified that the 
appellant was a veteran of World War II/Philippine 
Revolution.  The Board notes, however, that the documents 
submitted are not probative of service in the United States 
Armed Forces.  Therefore, the Board finds that evidence 
submitted in support of the claim, including personal hearing 
testimony, is not evidence which VA may accept as 
verification of service.  In fact, VA is specifically 
prohibited from finding verified service based upon such 
evidence.  See Duro, 2 Vet. App. at, 532.

Inasmuch as the service departments verification of the 
appellants service is binding on VA, the Board concludes 
that the appellant is not considered a veteran for 
purposes of entitlement to VA benefits and has not attained 
status as a valid claimant.  Therefore, the appellants claim 
for entitlement to VA benefits must be denied as a matter of 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

The appellants proper remedy, if any, regarding service 
verification is an application to the Board for Correction of 
Military Records.  Cahall v. Brown, 7 Vet. App. 232, 237 
(1994).  


ORDER

Basic eligibility for VA benefits is denied.




		
	D. C. Spickler
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 2 -
